Citation Nr: 0906705	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 until 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claim sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claim must be remanded to provide the Veteran with a VA 
examination to determine the etiology of the Veteran's left 
ankle disability.

In September 1986, the Veteran was the passenger in a motor 
vehicle that hit a concrete barrier at approximately 70 miles 
per hour.  He suffered multiple injuries, including a 
deviation of the nasal septum with a fracture at the bridge, 
injuries to his spine, a liver laceration, two jejunal 
perforations, and colonic deserosalizing injuries.  See 
September 1986 progress notes; September 1986 operation 
report.  Emergency responders had to cut his shoulder strap 
to remove him from the vehicle.  See police report; September 
1986 progress notes.  At the scene, the Veteran was noted to 
have lacerations of the facial area and complained of pain.  
See police report.  In an examination shortly after arriving 
at the hospital, the Veteran stated that he was unconscious 
after the accident, that he wasn't wearing his seatbelt.  See 
September 1986 progress note.  The police reports do not 
corroborate this statement.  See police report (noting 
passenger found in his seat with his shoulder strap still on; 
Veteran complaining of pain at scene of the accident).  At 
discharge, the Veteran was diagnosed with abdominal trauma 
and lumbar fracture secondary to a motor vehicle accident.  
See March 1987 Medical Record - Narrative Summary.

After this accident, the Veteran was discharged, and he 
returned to his home of record.  He was employed with a 
construction firm until September 1987, at which time he was 
involved in another motor vehicle accident.  At that time, 
i.e., after the appellant's separation from active duty 
service, the appellant was involved in a head-on collision 
with a tractor trailer truck.  His passenger was killed, and 
another passenger was severely injured.  The Veteran was not 
wearing his safety belt, and he was ejected from the car.  
Upon ejection, his left arm was nearly amputated, and he 
suffered a traumatic brain injury.  The Veteran presented to 
the hospital with a closed head injury with loss of 
consciousness, multiple facial lacerations, fracture of the 
maxilla, left parasymphseal and right vertical ramus 
fractures of the mandible, near amputation of the left arm, 
closed left femur fracture, left patellar fracture, open 
fracture of the distal left tibia, open distal humeral 
fracture on the left, left radial head fracture, left 
proximal over fracture, and a left upper lid laceration.  See 
September 1987 surgery transfer summary.  The Veteran also 
suffered rupture in the left globe, which led to left eye 
blindness.  Id.  

A CT scan of the head showed some hemispheric swelling with a 
midline shift which was interpreted as being clinically 
stable.  Id.  Past medical history was described as 
"[e]ssentially unremarkable except for previous motor 
vehicle accident with a liver laceration.."  Id.  A follow-
up CT scan revealed improved cerebral swelling.  Id.  The 
Veteran underwent multiple surgeries on his left lower 
extremities, including the insertion of a left proximal 
tibial pin.  Id.  At the end of October 1987, the pin was 
removed and the lower left extremity was casted.  Id.

At discharge from rehabilitation in December 1987, the 
Veteran was diagnosed with multiple traumas, a closed head 
injury, a right femoral nerve injury, and chemical 
dependency.  See December 1987 discharge summary.

In a January 2004 administrative decision, VA found the 
Veteran's 1986 in-service accident to have occurred in the 
line of duty.  The Veteran is currently service connected for 
injuries determined to be associated with the 1986 accident 
(including a fracture of the L2, nasal fracture, dumping 
syndrome, and post-traumatic stress disorder with anxiety 
disorder, depression, and personality changes due to head 
trauma).  The veteran is in receipt of a total disability 
evaluation based on individual unemployability due to service 
connected disorders. 

It remains undisputed that the 1987 accident occurred post-
service.

In April 2001, the Veteran presented to the hospital with a 
chief complaint of progressive difficulty walking and 
frequent sprained ankles on the left.  The physician noted 
his history of a severe motor vehicle accident in 1987.  The 
Veteran was diagnosed with gait abnormality, probably 
multifactorial, probable traumatic brain injury with left 
hemiparesis, a history of motor vehicle collision in 1987, 
traumatic brain injury with cognitive deficits, and a high 
risk of falling.  See April 2001 Regions Hospital record.  In 
an additional appointment in June 2001, the Veteran was 
diagnosed with multifactorial gait abnormality, with 
traumatic brain injury and left hemiparesis with left foot 
drop, spasticity and multiple fractures.  He was also 
diagnosed with traumatic brain injury from 1987 with 
cognitive impairment.  

Since April 2001, the Veteran has been diagnosed with 
spasticity in the left leg and foot and spastic left 
hemiparesis secondary to traumatic brain injury, to include a 
mild foot slap.  See January 2005 rehab medicine progress 
note; November 2005 rehab medicine clinic note; October 2003 
EMG consult.  But see August 2003 rehab medicine progress 
note (no foot drop).  

Given the fact that the appellant sustained facial injuries 
at the time of his 1986 in-service accident, as well as at 
the time of his 1987 postservice accident, the question 
arises whether the appellant's left leg and foot spasticity 
and left hemiparesis is secondary to traumatic brain injury 
caused by the 1986 or by the 1987 accident.  Hence, the Board 
requires an examination to assess the etiology of the 
Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded a VA 
examination to determine the nature and 
etiology of his left ankle disability with 
a neurologist.  The claims folder must be 
made available to the physician for review 
in connection with the examination.  After 
a review of the claims folder and a 
thorough examination, the neurologist must 
address whether it is at least as likely 
as not, i.e., is there at least a 50/50 
chance that the Veteran's left ankle 
disability was a result of the 1986 in-
service motor vehicle accident.  The 
neurologist must also opine whether it is 
more likely than not, that is, there is 
greater than a 50/50 chance that the left 
ankle disability is a result of the 1987 
post-service accident.  The examining 
physician should provide a full rationale 
for any opinion offered.  If an opinion 
cannot be reached without resort to 
speculation, the physician should so 
indicate, and explain why speculation is 
needed to arrive at a conclusion.

2.  The Veteran is to be notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  Following any other indicated 
development, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

